Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2009/0082673 A1).
Regarding claim 1, Lu discloses a capacitive micromachined ultrasonic transducer comprising:
a substrate [fig. 7 #32 backing layer];
a lower electrode formed on the substrate [electrode layer #30 on bottom of cmut #16];
a cavity formed in a portion of a first insulating film formed over the lower electrode [filler #98 in gaps of cmut #16; 0004 Capacitive membrane ultrasound transducers (CMUT) rely on flexing of a membrane for transduction. Electrodes are on opposite sides of a gap. The membrane is positioned over the gap, allowing flexing in response to changes in acoustic energy or electrical potential.];
an upper electrode formed on the first insulating film [#90 ground plane on top of cmut #16];

a protective film formed over the second insulating film [#94 posts/slabs in between cmut #16 and shield/lens #24]; and
a vibration film constituted by the first insulating film, upper electrode and second insulating film above the cavity [previously taught, appears to refer to membrane action of transducer as in [0026] capacitive membrane], wherein the protective film above the vibration film is divided into a plurality of patterns arranged with a gap having a predetermined spacing formed therebetween [#94 posts/slabs are between transducer array and shield/lens as serve as a matching layer with selectable acoustic impedance/density filler as epoxy, silicon, RTV].

    PNG
    media_image1.png
    297
    394
    media_image1.png
    Greyscale


Regarding claim 2, Lu also discloses the capacitive micromachined ultrasonic transducer according to claim 1, wherein a pattern density of the protective film above a peripheral portion of the vibration film is lower than a pattern density of the protective film above a center portion of 
Regarding claim 3, Lu also discloses the capacitive micromachined ultrasonic transducer according to claim 2, wherein a planar size of the protective film above the peripheral portion of the vibration film is smaller than a planar size of the protective film above the center portion of the vibration film [0029 The same or different pitch may be used, such as the two arrays having the same pitch with aligned or misaligned elements 14, 18. Other sizes of elements or the array, numbers of elements 14, pitches, frequencies, or diameters may be used. Other relative pitches or sampling may be used.].
Regarding claim 4, Lu also discloses the capacitive micromachined ultrasonic transducer according to claim 2, wherein the spacing of the gap in the protective film above the peripheral portion of the vibration film is larger than the spacing of the gap in the protective film above the center portion of the vibration film [fig. 8b shows different gap distributions/spacings].
Regarding claim 5, Lu also discloses the capacitive micromachined ultrasonic transducer according to claim 1, wherein a film thickness of the protective film above a peripheral portion of the vibration film is thinner than a film thickness of the protective film above a center portion of the vibration film [0090 posts have a same height…0091 other heights may be used].
Regarding claim 7, Lu also discloses an ultrasonic imaging apparatus comprising an ultrasonic probe that includes the capacitive micromachined ultrasonic transducer according to claim 1 [0039 system includes a probe housing, the transducer, cables and the imaging system].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645